Citation Nr: 0812333	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  98-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to April 2, 1999, and 
in excess of 50 percent thereafter.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 1997, the RO denied the 
veteran's claim for an increased rating for PTSD, then 
evaluated as 30 percent disabling.  Based on the receipt of 
additional evidence, the RO, in an April 2000 rating 
decision, assigned a 50 percent evaluation, effective April 
2, 1999.  

This case has been before the Board in November 2004 and 
again in March 2006, and was remanded on each occasion for 
additional development of the record and to ensure due 
process.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Although the law prohibits compensation for primary alcohol 
or drug abuse which began in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol or drug abuse, the law does not prohibit 
compensation for a substance abuse disorder that is secondary 
to an established service-connected disability (such as when 
secondary to a service-connected psychiatric disability).  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

As noted in each of the previous remands, the veteran's claim 
for service connection for drug dependence secondary to PTSD 
is inextricably intertwined with the rating assigned for 
PTSD, as the secondary disability is considered part of the 
original condition.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Allen, supra; Allen v. Brown, 7 Vet. App. 
439 (1995).  

Accordingly, the Board directed the agency of original 
jurisdiction to adjudicate the issue of service connection 
for drug dependency on a secondary basis.  Unfortunately, the 
agency of original jurisdiction has failed to comply with the 
Board's instructions.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board regrets that further delay is unavoidable in this 
case, since its previous directives to adjudicate the claim 
for service connection for drug dependence as secondary to 
the veteran's service-connected PTSD have been ignored by the 
agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to service connection for drug dependence 
secondary to his service-connected PTSD.  
If this claim remains denied, and if the 
veteran files a timely notice of 
disagreement, then the AOJ must issue a 
statement of the case regarding this 
claim.  Only if a timely substantive 
appeal is received with regard to the 
claim for service connection for drug 
dependence on a secondary basis, should 
this issue be returned for appellate 
consideration.  

2.  Thereafter, re-adjudicate the issue 
of entitlement to an increased rating for 
PTSD, to include entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disability.  If the claims remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


